Case 1:19-mc-00309 Document1 Filed 06/21/19 Page 1 of 1

AO 451 (Rev. 12/12) Clerk’s Certification of a Judgment to be Registered in Another District

UNITED STATES DISTRICT COURT

for the
District of New Jerscy

ABN AMRO CAPITAL USA LLC et al

 

Plaintiff
Vv

. Civil Action No. 2:18-cv-00246-SDW-CLW
JOHNSON et al

 

Defendant

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 03/20/2019 .

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) 1s pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 06/19/2019
CLERK OF COURT

 
 
     
 

  

Signature rk or Deputy Clerk
